                                                                           JS-6
 Case 2:19-cv-05809-GW-KS Document 81 Filed 09/21/21 Page 1 of 3 Page ID #:556



     KAEDIAN LLP
 1   NANNINA L. ANGIONI (SBN 238052)
     nangioni@kaedianllp.com
 2   KATHERINE C. MCBROOM (SBN 223559)
 3   kmcbrom@kaedianllp.com
     8383 Wilshire Blvd., Ste. 210
 4   Beverly Hills, CA 90211
     Telephone: (310) 893-3372
 5   Facsimile: (310) 893-3191
 6   Attorneys for Plaintiff
     STEPHANIE ANDERS
 7
 8                              UNITED STATES DISTRICT COURT

 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     STEPHANIE ANDERS, an individual,                Case No: 2:19-cv-5809-GW-KS
11
                   Plaintiff,
12
              v.
13
     UNITED AIRLINES, INC., a                        STIPULATION FOR DISMISSAL WITH
14   Delaware corporation; CODY DEAL,                PREJUDICE; ORDER
15   an individual; and DOES 1-25,
     Inclusive,
16
                   Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                                      STIPULATION FOR DISMISSAL
 Case 2:19-cv-05809-GW-KS Document 81 Filed 09/21/21 Page 2 of 3 Page ID #:557




 1                                           STIPULATION
 2          IT IS HEREBY STIPULATED by and between plaintiff Stephanie Anders and
 3   defendant, United Airlines, Inc., through their respective counsel of record and pursuant to
 4   Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that Plaintiff’s Complaint be dismissed in its
 5   entirety, with prejudice, with each party to bear its own costs and fees.
 6
 7   DATED: September 21, 2021                           KAEDIAN LLP
 8
 9                                                 By: ______________________
                                                       ________________________________
                                                        NANNINA L. ANGIONI
10                                                      KATHERINE C.   C MCBROOM
                                                                          MCBRO
                                                        Attorneys for Plaintiff
11                                                      Stephanie Anders
12
13
14   DATED: September 21, 2021                                VICTOR RANE
15
16                                                 By: ______________________
                                                       ________________________________
                                                        RICHARD LAZENBY
17                                                      NATASHA PARDASANI
18                                                      Attorneys for Defendant
                                                        UNITED AIRLINES, INC.
19
20
21
22
23
24
25
26
27
28
                                                     2
                                        STIPULATION FOR DISMISSAL
 Case 2:19-cv-05809-GW-KS Document 81 Filed 09/21/21 Page 3 of 3 Page ID #:558




 1                                               ORDER
 2          Based upon the Stipulation by and between plaintiff Stephanie Anders and defendant,
 3   United Airlines, Inc., IT IS HEREBY ORDERED that Plaintiff’s Complaint is dismissed in its
 4   entirety, with prejudice, with each party to bear its own costs and fees.
 5   DATED: September 21, 2021
                                                         ________________________________
 6                                                        HON. GEORGE WU
 7                                                        U.S. DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     1
                                        STIPULATION FOR DISMISSAL
